t c memo united_states tax_court recovery group inc et al petitioners v commissioner of internal revenue respondent docket nos filed date recovery group inc rg an s_corporation redeemed all of the stock held by e a minority shareholder and employee in addition to paying e for his 23-percent interest in the company rg also paid e dollar_figure to enter into a 1-year covenant_not_to_compete rg deducted the cost of the covenant_not_to_compete over its 12-month term the irs determined 1cases of the following petitioners are consolidated here robert j glendon and yvonne m glendon docket no john s sumner jr and mary v sumner docket no stephen s gray and linda baron docket no michael epstein and barbara epstein docket no anthony j walker and pamela s mayer docket no andre laus and helen laus docket no and parham pouladdej docket no that rg could not immediately deduct the covenant_not_to_compete and determined built-in gains taxes under sec_1374 and accuracy-related_penalties for rg under sec_6662 the disallowed deductions increased the taxable_income flowing through rg to its shareholders and the irs also determined deficiencies in the shareholders’ tax held the cost of the covenant_not_to_compete may not be amortized over its 1-year term the covenant is an amortizable sec_197 intangible and must be amortized over years held further rg reasonably relied on competent fully informed professionals to prepare its tax returns and thereby satisfies the reasonable_cause and good_faith exception of sec_6664 and avoids liability for the accuracy-related_penalty peter l banis and d sean mcmahon for petitioners paul v colleran for respondent memorandum findings_of_fact and opinion gustafson judge these cases are before the court pursuant to sec_6213 a for redetermination of deficiencies in tax and penalties for and which the internal_revenue_service irs determined against recovery group inc recovery group and its shareholders the determination against recovery group an s_corporation was made pursuant to sec_1374 see infra note and was as follows 2except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure petitioner docket no deficiencies accuracy-related_penalties sec_6662 recovery group inc dollar_figure dollar_figure dollar_figure dollar_figure the irs determined the following deficiencies in the federal income taxes of recovery group’s shareholders petitioner s docket no robert j yvonne m glendon john s mary v sumner stephen s gray linda baron michael barbara epstein anthony j walker pamela s mayer andre helen laus parham pouladdej total dollar_figure dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number all of the disputed deficiencies result from the irs’s determination that the cost of a covenant_not_to_compete must be amortized over years the irs determined accuracy-related_penalties against recovery group only it determined no penalties against the subchapter_s shareholders the issues for decision are whether recovery group may amortize the cost of a covenant_not_to_compete over its 12-month term or whether it must amortize that cost over years pursuant to sec_197 we find that the covenant is an amortizable sec_197 intangible and we sustain respondent’s determination that it must be amortized over years whether recovery group is liable under sec_6662 for accuracy-related_penalties on the underpayments that result from disallowance of the excess_deductions it took by amortizing the covenant_not_to_compete over its 12-month term we find that because recovery group reasonably relied on its accountants to prepare its returns it had reasonable_cause and acted in good_faith in filing its returns and is not liable for the penalties findings_of_fact the parties do not dispute the facts in these cases that relate to the amortization of the covenant_not_to_compete but they do dispute the facts related to the accuracy-related_penalty we incorporate by this reference the stipulation of facts filed date and the attached exhibits recovery group is a turn-around crisis-management business providing consulting and management services to insolvent companies together with services as bankruptcy trustee examiner in bankruptcy cases and receiver in federal and state courts recovery group had its principal_place_of_business in massachusetts when it filed its petition in this court 3the residences of the recovery group shareholders when they filed their respective petitions were as follows continued employee shareholder’s departure in james edgerly one of recovery group’s founders employees and minority shareholders informed its president stephen gray that he wished to leave the company and to have his shares bought out and settle various debts between himself and the company mr gray who is also a founder and shareholder discussed the departure with the remaining shareholders and developed a framework for the buyout he then asked the company’s accountant ron orleans to calculate the buyout numbers and tell mr gray how the transaction should work mr gray explained to mr edgerly the structure and the financial details of the proposed buyout agreement mr edgerly considered the offer and then accepted it mr edgerly held big_number shares of recovery group stock which represented percent of the outstanding_stock of the company the agreement between mr edgerly and recovery group called for the company to pay him a total of dollar_figure in continued petitioner docket no residence robert j yvonne m glendon john s mary v sumner stephen s gray linda baron michael barbara epstein anthony j walker pamela s mayer andre helen laus parham pouladdej massachusetts north carolina massachusetts massachusetts massachusetts rhode island massachusetts payment of which the company gave him a dollar_figure check and a dollar_figure promissory note payable over three years the company and mr edgerly itemized the buyout payment as follows description stock purchase_price noncompetition payment company’s debt to stockholder principal company’s debt to stockholder interest company’s note payable to stockholder principal company’s note payable to stockholder interest shareholder’s debt to company total due from company to stockholder amount dollar_figure big_number big_number big_number big_number big_number big_number big_number the noncompetition payment was for a noncompetition and nonsolicitation agreement that prohibited mr edgerly from inter alia engaging in competitive activities from date through date and the dollar_figure that recovery group paid for the covenant was comparable to mr edgerly’s annual earnings mr orleans recovery group’s accountant was involved with the buyout throughout as is noted above he calculated the buyout amounts mr gray recovery group’s president did not discuss the tax implications of the buyout with mr orleans when he asked him to compute the numbers when recovery group executed the buyout mr gray did not consider the tax ramifications of the deal but he understood that some portion of the buyout payment was tax deductible while the remainder was not deductibility was not a consideration in his structuring the deal rather he assumed that the tax results would be what the accountants determined recovery group’s accountants mr orleans began practicing as an accountant in and has been a certified_public_accountant c p a since at his accounting firm--kanter troy orleans wexler llp-- mr orleans was the relationship partner assigned to recovery group he was responsible for overseeing recovery group’s accounting operations and managing the preparation of recovery group’s financial statements and tax returns mr orleans worked with donald troy a tax specialist at his firm mr troy was licensed as a c p a in and he held a bachelor’s degree in accountancy and a master’s degree in taxation during the years in issue mr troy was the accounting firm’s tax director preparing recovery group’s returns mr orleans relied upon mr troy to make the technical decisions on how recovery group’s tax returns should be prepared and recovery group relied upon the accountants to make these decisions correctly when considering how to report recovery group’s expense for the covenant_not_to_compete on its tax returns mr troy consulted case law together with the statutory language regulations and legislative_history of sec_197 he concluded that the covenant_not_to_compete was not a sec_197 intangible and thus was exempt from that section’s 15-year amortization period accordingly he prepared recovery group’s returns to amortize the covenant_not_to_compete ratably over its 12-month term since that 12-month term straddled the two year sec_2002 and he allocated the dollar_figure between those two years rather than over the year sec_2002 through --ie roughly five-twelfths of the total dollar_figure in and the remainder approximately seven-twelfths dollar_figure in those amounts constituted less than percent of recovery group’s deductions reported on the returns for those years approving recovery group’s returns each year mr orleans presented the tax_return for recovery group to mr gray mr gray held brief discussions with mr orleans during those meetings but he did not ask specific 4the forms 1120s u s income_tax return for an s_corporation filed by recovery group reported the following item gross_receipts or sales total deductions ordinary_income loss federal taxable_income dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number total deductions included the dollar_figure claimed in and the dollar_figure claimed in for the covenant_not_to_compete which in turn represented dollar_figure percent of recovery group’s total deductions for and dollar_figure percent of its deductions for questions or closely review the returns prepared by the company’s accountants rather he asked mr orleans whether the returns represented what the company had to file and he accepted mr orleans’s representations that they did mr gray did not discuss tax issues with mr troy or specifically approve tax decisions he made nor did he question mr orleans about the positions taken in the returns or seek a second opinion on his accountants’ work rather because mr gray’s expertise is in business areas other than accounting and taxes he left accounting and tax decisions to the professionals at the accounting firm that the company had hired mr gray did not review or inquire into the tax treatment of the covenant_not_to_compete which was reflected on pages and of the 50-page return and on pages and of the 55-page return mr orleans signed the returns as the preparer and mr gray signed them as recovery group’s president recovery group timely filed its returns for the years in issue notices of deficiency the irs determined that the covenant_not_to_compete was an amortizable sec_197 intangible amortizable over years beginning with the month of acquisition consequently the irs partially disallowed recovery group’s deductions for the cost of the covenant_not_to_compete allowing amortization deductions of only dollar_figure for and dollar_figure for and disallowing dollar_figure for and dollar_figure for the irs also determined accuracy-related_penalties against recovery group for and the disallowance of most of the deductions claimed for the covenant for each year increased recovery group’s income for each year and hence each shareholder’s share of recovery group’s income in notices of deficiency issued in october and date to the shareholders the irs determined deficiencies for the shareholders accordingly the shareholders’ deficiencies all turn on the appropriate treatment of the covenant_not_to_compete and they require no separate analysis the irs issued a notice_of_deficiency to recovery group in date the shareholders and recovery group all timely filed petitions in this court opinion as a general_rule the irs’s determinations are presumed correct and the taxpayer has the burden of establishing that the determinations in the notice_of_deficiency are erroneous rule 5the disallowance of the deductions resulted in positive federal taxable_income and triggered a corporate-level built-in gains tax for both years in issue under sec_1374 sec_1374 imposes a corporate level tax on built-in gains recognized by an s_corporation during the years following the corporation’s conversion from c_corporation to s_corporation status sec_1374 d the parties agree that if respondent’s position is sustained and the covenant_not_to_compete must be amortized over years then sec_1374 applies a 290_us_111 similarly the taxpayer bears the burden of proving he is entitled to any disallowed deductions that would reduce his deficiency 503_us_79 with respect to a taxpayer’s liability for penalties sec_7491 places the burden of production on the commissioner i covenant_not_to_compete the principal issue in these cases is whether the covenant_not_to_compete that recovery group and its departing 23-percent shareholder entered into was for purposes of sec_197 entered into in connection with an acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof recovery group contends that the 23-percent interest it acquired by redemption was not a substantial interest and is therefore outside the reach of sec_197 in support of its argument recovery group cites 116_tc_289 affd 329_f3d_1131 9th cir which held that a redemption of percent of a corporation’s stock qualified as the indirect acquisition of an interest in a trade_or_business for purposes of sec_197 and recovery group urges that its 6under certain circumstances the burden can shift to the irs with respect to factual disputes pursuant to sec_7491 however recovery group does not contend that the burden has shifted 23-percent acquisition is not on a par with the obviously substantial 75-percent acquisition in frontier to resolve this issue we consider first the nature of a covenant_not_to_compete and then the provisions of sec_197 a intangible assets the residual goodwill of a business is an intangible asset that is deemed to have an unlimited useful_life so that it cannot be amortized by the business that developed that goodwill 481_f2d_1240 5th cir sec_1_167_a_-3 income_tax regs c f_r rather that component of value remains with a business until the business ceases or is disposed of and until then no tax_benefit is obtained from the expense of developing the goodwill or for the value that is allocated to that intangible however an intangible asset that can be valued distinctly and that has a measurable useful_life is distinguishable from residual goodwill and may be amortized over its useful_life see 507_us_546 one such intangible is a covenant_not_to_compete or a noncompetition covenant which is a promise usu ally in a sale-of-business partnership or employment contract not to engage in the same type of business for a stated time in the same market as the buyer partner or employer blacks’s law dictionary 9th ed someone purchasing a business or buying out a departing shareholder-employee’s share of a business may benefit from the seller’s assurance that he will not thereafter undermine the business by using his status in and familiarity with the business--that is his assurance that he will not carry out with him when he leaves the intangible assets of the business such as know-how or customer relationships or the identities of suppliers thus a covenant_not_to_compete may have real and important value see 314_f2d_1 9th cir affg tcmemo_1961_170 a covenant_not_to_compete is an intangible asset that unlike goodwill does have a limited useful_life defined in the terms of the covenant and the cost of obtaining such a covenant is therefore amortizable ratably over the life of the covenant apart from the statute at issue in these cases sec_197 84_tc_21 o’dell co v commissi61_tc_461 see generally sec_1_167_a_-3 income_tax regs however intangible assets in general--and covenants not to compete in particular--do present opportunities for distortion and abuse in reporting one’s tax_liability while the cost of purchasing a shareholder’s stock is a capital_expenditure that does not yield any_tax benefit until the stock is disposed of the cost of a covenant_not_to_compete will be promptly amortized over its life again apart from sec_197 this dynamic creates a tax-motivated incentive for a buyer to prefer that the money changing hands in a buyout transaction be characterized as paid for a covenant rather than for shares of stock b enactment of sec_197 in the omnibus_budget_reconciliation_act_of_1993 obra publaw_103_66 sec 107_stat_532 congress enacted sec_197 to simplify the law regarding the amortization of intangibles h rept pincite 1993_3_cb_167 in an attempt to eliminate controversy between taxpayers and the irs regarding the tax treatment of the cost of acquiring an intangible asset congress established a fixed period for ratably amortizing that cost--recognizing that some of the intangibles so amortized will have useful lives longer than that period and some will have useful lives shorter than that period id pincite c b pincite congress excluded self-created intangibles from sec_197 unless they were created in connection with a transaction involving the acquisition of a trade_or_business or a substantial 7in contrast a departing individual employee-shareholder has an incentive to allocate more of the price to the shares of stock and less to the covenant_not_to_compete because he will obtain capital_gain treatment for his gain on the stock but ordinary_income treatment for the consideration for the covenant_not_to_compete see 598_f2d_464 5th cir affg tcmemo_1976_249 portion thereof id and congress specifically included certain covenants not to compete as amortizable sec_197 intangibles prior_law had allowed taxpayers to amortize those covenants under sec_167 over the life of the covenant id new sec_197 however required amortization over years--a requirement applicable to covenants not to compete that are described in subsection d e c statutory language sec_197 provides in pertinent part sec_197 amortization of goodwill and certain other intangibles a general_rule a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of such deduction shall be determined by amortizing the adjusted_basis for purposes of determining gain of such intangible ratably over the 15-year period beginning with the month in which such intangible was acquired c amortizable sec_197 intangible for purposes of this section-- in general except as otherwise provided in this section the term amortizable sec_197 intangible means any sec_197 intangible-- a which is acquired by the taxpayer after the date of the enactment of this section and b which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 d sec_197 intangible for purposes of this section-- in general except as otherwise provided in this section the term sec_197 intangible means-- e any covenant_not_to_compete or other arrangement to the extent such arrangement has substantially the same effect as a covenant_not_to_compete entered into in connection with an acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof emphasis added thus mr edgerly’s covenant_not_to_compete with recovery group is a sec_197 intangible if it was entered into in connection with an acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof sec_197 the applicability of several of the statutory terms is not in dispute the covenant with mr edgerly was acquired by recovery group after the date of the enactment of section and was held in connection with the conduct of a 8the effective date of sec_197 was date see obra sec g 107_stat_540 110_tc_62 ndollar_figure affd without published opinion 194_f3d_1324 11th cir trade_or_business sec_197 recovery group does not dispute that an acquisition of stock can be an acquisition directly or indirectly of an interest in a trade_or_business and recovery group necessarily concedes that its redemption of mr edgerly’s stock was an indirect acquisition of that stock however recovery group contends that mr edgerly’s 23-percent stock interest was not substantial --a contention that requires careful attention to the precise language of sec_197 acquisition of an interest in a 9furthermore a covenant_not_to_compete that is a sec_197 intangible may not be treated as disposed of or becoming worthless even if the covenant expires or actually becomes worthless unless the entire_interest in a trade_or_business that was acquired with the covenant is also disposed of or becomes worthless sec_197 h conf rept pincite 1993_3_cb_393 recovery group does not assert that the percent of itself that it redeemed from mr edgerly became worthless when the term of the covenant expired accordingly we need not and do not consider whether a deduction is allowable under the disposition rules of sec_197 these cases turn on whether the instant covenant_not_to_compete is an amortizable sec_197 intangible if it is then a 15-year amortization is required by the statute 10if there were any doubt the legislative_history of sec_197 makes it clear that for this purpose an interest in a trade_or_business includes not only the assets of a trade_or_business but also stock in a corporation that is engaged in a trade_or_business or an interest in a partnership that is engaged in a trade_or_business h conf rept supra pincite c b pincite see 116_tc_289 redemption of stock qualifies as the indirect acquisition of an interest in a trade_or_business for purposes of sec_197 affd 329_f3d_1131 9th cir trade_or_business or substantial portion thereof recovery group’s contention prompts three interpretive questions what does interest mean what does thereof modify -- interest or trade_or_business if thereof modifies interest then what is a substantial portion of an interest recovery group maintains that interest in a trade_or_business must mean a 100-percent ownership_interest and that thereof modifies interest recovery group therefore concludes that a covenant gets 15-year amortization only if it was obtained either in an acquisition of a 100-percent interest in a trade_or_business or in an acquisition of a substantial portion of an interest in a trade_or_business and it argues that mr edgerly’ sec_23 percent portion that recovery group redeemed was not substantial respondent maintains that thereof modifies trade_or_business and that interest means an ownership_interest of any percentage large or small respondent therefore concludes that a covenant gets 15-year amortization if it was obtained either in an acquisition of any interest in a trade_or_business such as mr edgerly’s stock or in an acquisition of a substantial portion of a trade or business--ie a substantial portion of its assets not at issue here --and respondent argues that it is therefore immaterial whether mr edgerly’s 23-percent stock interest would be characterized as substantial we agree with respondent for the reasons we explain below and we hold in the alternative that a 23-percent stock interest is substantial d analysis of statutory terms and purpose the meaning of interest the phrase trade_or_business appears in five different places in sec_197 but the phrase an interest in a trade_or_business appears only in subsection d e an interest is a legal share in something all or part of a legal or 11see sec_197 an amortizable sec_197 intangible is held in connection with the conduct_of_a_trade_or_business flush language self-created intangibles are subject_to sec_197 if created in connection with a trans- action involving the acquisition of assets constituting a trade_or_business or substantial portion thereof d e covenants not to compete e a ii computer_software is not subject_to sec_197 if it is not acquired in a transaction involving the acquisition of assets constitut- ing a trade_or_business or substantial portion thereof and e rights to service a mortgage are subject_to sec_197 if acquired in a transaction involving the acquisition of assets constituting a trade_or_business or substantial portion thereof 12as interest is used outside the context of sec_197 one who owns an interest may own a fractional interest see eg 112_tc_26 which might consist of a minority interest see eg 130_tc_170 or a majority interest see eg 124_tc_95 also referred to as a controlling_interest see eg 121_tc_168 or one might own an entire_interest 115_tc_376 affd 283_f3d_1258 11th cir equitable claim to or right in property black’s law dictionary 9th ed emphasis added thus the word interest sometimes does and sometimes does not have the significance that recovery group urges--ie ownership of all of something namely a trade_or_business however recovery group’s interpretation is problematic here sec_197 applies in the case of an acquisition of an interest not the interest we must presume that congress’s use of the indefinite article before interest was deliberate considering the purpose of this language to capture covenants obtained in connection with both stock and asset acquisitions as is discussed below in part i d and our holding in frontier chevrolet discussed below in part i e we hold that an interest in sec_197 may consist of a portion--all or a part--of the ownership_interest in a trade_or_business in frontier chevrolet we rejected the taxpayer’s contention that only the acquisition of a new business triggered sec_197 likewise here we must reject recovery group’s interpretation that an interest means only the entire_interest we hold instead that an interest in a trade_or_business in sec_197 includes the 23-percent minority interest acquired by recovery groupdollar_figure moreover 13we decide only the 23-percent case before us and do not address hypothetical facts not present here eg a de_minimis continued recovery group’s interpretation of an interest becomes even more problematic if as we hold below thereof refers not to an interest but rather to trade_or_business if an interest in sec_197 meant the entire_interest then a redemption could never trigger that section because a corporation may not entirely deprive itself of shareholders by redeeming all its stock rather than overturn our holding in frontier chevrolet as recovery group’s interpretation would logically require we affirm and apply to new facts the reasoning from that case the antecedent of thereof recovery group counters with the argument that interpreting an interest to mean even a minority interest nullifies the subsequent language that looks to whether the acquisition is of a substantial portion but this argument reflects confusion about what the portion is that the statute requires to be substantial recovery group contends that in the statutory phrase at issue-- an acquisition of an interest in a trade_or_business or substantial portion thereof --the antecedent of the word thereof is interest so that 15-year amortization is required when a covenant is entered into in connection with an acquisition of either an entire_interest or a substantial continued stock interest in a publicly traded company portion of an interest in a trade_or_business the alternative interpretation that an interest includes a minority interest removes the effect recovery group argues of the statutory provision that an interest must be substantial before it triggers sec_197 the fallacy in recovery group’s position is a grammatical mistake about the antecedent of thereof respondent contends and we agree that the antecedent of thereof is trade_or_business so that 15-year amortization is required when a covenant is entered into in connection with an acquisition of either an interest ie an entire or fractional stock interest in a trade_or_business or assets constituting14 a substantial portion of a trade_or_business this reading coincides both with explicit language in the legislative_history and with the legislative purpose the legislative_history is unmistakable on the point that the substantial portion in sec_197 is a substantial portion of a trade_or_business the conference_report states exceptions to the definition of a sec_197 intangible in general -- the bill contains several exceptions to the definition of the term sec_197 intangible sec_197 does not include the words assets constituting that we interpolate in the text above but those words are implicit there for the reasons discussed hereafter several of the exceptions contained in the bill apply only if the intangible_property is not acquired in a transaction that involves the acquisition of assets which constitute a trade_or_business or a substantial portion of a trade_or_business the determination of whether acquired assets constitute a substantial portion of a trade_or_business is to be based on all of the facts and circumstances including the nature and the amount of the assets acquired as well as the nature and amount of the assets retained by the transferor it is not intended however that the value of the assets acquired relative to the value of the assets retained by the transferor is determinative of whether the acquired assets constitute a substantial portion of a trade_or_business in determining whether a taxpayer has acquired an intangible asset in a transaction that involves the acquisition of assets that constitute a trade_or_business or a substantial portion of a trade_or_business any employee relationships that continue or covenants not to compete that are entered into as part of the transfer of assets are to be taken into account in determining whether the transferred assets constitute a trade_or_business or a substantial portion of a trade_or_business h conf rept pincite c b pincite emphasis added thus when congress wrote an interest in a trade_or_business or substantial portion thereof emphasis added it referred to a substantial portion of a trade_or_business not a substantial portion of an interest in a trade_or_business subsection d e thus presents a duality-- acquisition of a stock interest and acquisition of a substantial portion of assets this duality was explicit in congress’s purpose congress’s purpose in enacting sec_197 was to impose 15-year amortization both when a stock acquisition15 includes a covenant_not_to_compete and when a substantial asset acquisition includes a covenant_not_to_compete and the interpretation we adopt today accomplishes that purpose sec_197 includes the phrase an interest in a trade_or_business or substantial portion thereof emphasis added rather than the phrase assets constituting a trade_or_business or substantial portion thereof emphasis added used elsewheredollar_figure the interest in phrase was included with reference to covenants not to compete in order to make it clear that the acquisitions that trigger sec_197 encompass not only the assets of a trade_or_business but also stock in a corporation that is engaged in a trade_or_business h conf rept supra pincite c b pincite emphasis added recovery group’s interpretation of the statute would impose the 15-year amortization in the case of an acquisition of an entire stock interest or a substantial stock interest but would 15see frontier chevrolet co v commissioner f 3d pincite both stock acquisitions and redemptions involve acquiring an interest in a trade_or_business by acquiring stock of a corporation engaged in a trade_or_business 16the phrase assets constituting a trade_or_business or substantial portion thereof emphasis added appears in subsection c flush language self-created intangibles subsection e a ii computer_software and subsection e rights to service a mortgage find the statute silent about asset acquisitions thus failing to vindicate the legislative purpose we prefer instead the interpretation that accomplishes congress’s aim to reach covenants not to compete in both stock acquisitions ie acquisitions of an interest in a trade_or_business and acquisitions of a substantial portion of the assets of a trade_or_business under this reading of the statute the question whether an acquisition is substantial arises only with reference to asset acquisitions on the other hand where a covenant_not_to_compete is entered into in connection with a stock acquisition of any size--substantial or not substantial-- that covenant is an amortizable sec_197 intangible what interest would be substantial even if thereof modified an interest and thereby limited the application of sec_197 to acquisitions of a substantial interest recovery group’s assumption that a 23-percent stock interest is not substantial is not well supported the term substantial portion is not defined in sec_197 enacted in nor in the regulations thereunder so recovery group finds a suggestion of its meaning in a amendment17 to an unrelated provision-- sec_1397c which defines enterprise_zone_business the amendment made two changes that when taken in 17see taxpayer_relief_act_of_1997 publaw_105_34 - 111_stat_890 1997_4_cb_104 tandem recovery group says show that substantial portion must mean percent or more first the amendment substituted percent in place of percent in sec_1397c and c and second it substituted substantial portion in place of the term substantially_all in sec_1397c - and c - recovery group infers therefrom that the pre- amendment substantially_all meant percent or more while the post-amendment substantial portion mean sec_50 to percent from this recovery group argues that for an interest to be a substantial portion under sec_197 it must likewise be percent or more there are at least two fatal flaws in this argument first the percentages in sec_1397c and c originally percent and now percent refer to the amount of a business’s gross_income derived within an empowerment_zone but the phrase substantial portion in different subsections--ie sec_1397c - and c - refers to the quantum of the business’s property used and services performed in an empowerment_zone recovery group’s argument presumes that sec_1397c expressly provides that a substantial portion is one consisting of percent or more-- but the statute says no such thing the income_percentage provisions and the substantial portion provisions are independent criteria for qualifying a business or a proprietorship as an enterprise_zone_business thus even in sec_1397c itself there is no connection between the substantial portion term and the percent term and substantial portion is no more defined in sec_1397c than it is in sec_197 the most that can be said is that the congress that amended sec_1397c had these substantial portion and percent phrases in mind at the same time but in different connections the second flaw in this argument is that the empowerment_zone provisions of sec_1397c amended in simply bear no connection or similarity to the amortization-of-intangibles provisions of sec_197 enacted in recovery group makes no showing that the purposes of the two statutes have any particular congruence or similarity and we discern none sec_1397c is too remote an analogy to shed any light on the meaning of sec_197 this is recovery group’s only suggestion of statutory guidance on what is substantial and we do not find it illuminating in other provisions one could find in a variety of circumstances substantial percentages that are much less than percent for example-- for some retirement_plan purposes a substantial owner is one who inter alia owns directly or indirectly more than percent in value of either the voting_stock of that corporation or all the stock of that corporation u s c sec_1321 a substantial_understatement of tax is an understatement that exceeds percent of the tax required to be shown on the return sec_6662 n o substantial part of a tax-exempt organization’s activity may be political activity sec_501 with substantial defined in effect on a sliding scale that reaches as low as percent of its expenditures ie percent see sec_501 of percent of the excess of the exempt purposes expenditures over dollar_figure sec_4911 dollar_figure for income_tax treaty purposes a substantial interest in a foreign company’s stock could be percent or more see 1972_1_cb_438 for estate_tax purposes former sec_2036 a defined a substantial interest in an enterprise as 18cf 227_f2d_907 6th cir where something less than of the time and effort of the league was devoted to the activities that the tax_court found to be ‘political’ the so-called ‘political activities’ of the league were not in relation to all of its other activities substantial revg 22_tc_671 19in former sec_2036 was repealed and former subsection d was redesignated sec_2036 see omnibus budget reconciliation act of publaw_101_508 sec stat the ownership of percent or more of the voting power or income stream or both of such enterprise however we see no reason to suppose that the purposes of sec_197 would be served by measuring substantiality in ways that were conceived to vindicate the purposes of those very different provisions which are no more like sec_197 than the empowerment_zone provisions that recovery group puts forward if we look instead to the statute at issue for some explicit indication of whether congress would have considered a 23-percent ownership_interest to be significant and presumably substantial the only hint we find--if indeed it is even a hint--is in the anti-churning20 rules in sec_197 in that provision congress defined related_person by importing rules from sec_267 and sec_707 but in doing so it adjusted those rules by reducing the ownership percentage that triggers restrictions--from percent to percent 20the anti-churning_rules of sec_197 aim to prevent taxpayers from converting existing goodwill going_concern_value or any other sec_197 intangible for which a depreciation or amortization deduction would not have been allowable under present law into amortizable property to which the bill applies h conf rept supra pincite c b pincite congress sought specifically to prevent taxpayers from transferring property for the purpose of generating deductions and it imposed more stringent definitions of related_person to prevent transfers among related parties from qualifying an intangible for amortization under the new provisions sec_197 thus in order for sec_197 to disqualify an otherwise eligible amortizable sec_197 intangible the taxpayer or a related_person need own directly or indirectly only percent of the value of the outstanding_stock in a corporation to which he transferred or licensed or from which he acquired or licensed that intangible congress did not declare such a 20-percent interest substantial but the provision does indicates that someone who owns as little as percent of the stock of a company came within the focus of congress’s concern when it enacted sec_197 this congressional concern behind sec_197 is admittedly different from the specific concern behind sec_197 but the two provisions are part of the same enactment and pertain to the same general subject tax_avoidance using intra-owner stock sales to affect the tax treatment of the cost of intangibles that the anti-churning provision of sec_197 is triggered in the case of a 20-percent stock interest might suggest that a 20-percent interest would be considered substantial dollar_figure and if so then the 23-percent interest at issue here would also be substantial if on the other hand sec_197 bears no important relation to sec_197 and sheds no light on what would 21we emphasize that we do not hold here that to be substantial an interest must equal or exceed percent be a substantial portion of a stock interest for purposes of triggering 15-year amortization of a covenant_not_to_compete then sec_197 does nothing to define substantial nonetheless even in that event recovery group’s transaction would still implicate the concern that congress evinced in enacting sec_197 recovery group paid a total of dollar_figure to mr edgerly for his stock and his agreement not to compete the covenant_not_to_compete was for a short term--only one year--and the stock was certainly not a negligible part of the transaction rather the parties stated its value as dollar_figure it was enough stock that one could have avoided tax by understating its value that is the stock interest here was substantial enough to implicate the risk that sec_197 was designed to prevent thus recovery group has not convinced us that a 23-percent interest would not be considered substantial and in any event thereof does not modify an interest and therefore an interest need not be substantial to trigger the application of sec_197 e frontier chevrolet recovery group cites 116_tc_289 affd 329_f3d_1131 9th cir as if it contradicts this conclusion--as if frontier chevrolet holds that a stock interest of more than percent must be acquired before a covenant_not_to_compete will be treated as a sec_197 intangible and as if a stock interest must be equivalent to the 75-percent interest in frontier chevrolet in order to be substantial this argument aggressively misreads frontier chevrolet which in fact says nothing at all about what is substantial under sec_197 and says nothing that would help recovery group we held in frontier chevrolet where the taxpayer corporation redeemed percent of its stock that a redemption of stock qualifies as direct or indirect acquisition of an interest in a trade_or_business for purposes of sec_197 we rejected the taxpayer’s argument that the statute requires the acquisition of an interest in a new or different trade_or_business in affirming this court’s holding that frontier entered into the covenant_not_to_compete in connection with its acquisition of an interest in a trade_or_business and that it must therefore amortize the cost of the covenant over years the court_of_appeals for the ninth circuit confirmed that sec_197 only requires taxpayers to acquire an interest in a trade_or_business not an interest in a new trade_or_business as the taxpayer had argued frontier chevrolet co v commissioner f 3d pincite the court_of_appeals considered only the case before it stating the parties do not dispute that they entered into the covenant after the effective date of sec_197 or that frontier held the covenant in connection with the conduct_of_a_trade_or_business accordingly the only issue we address is whether a redemption of of a taxpayer’s stock constitutes an indirect acquisition of an interest in a trade_or_business for purposes of sec_197 we need not and do not decide whether all stock redemptions made in connection with an execution of a covenant_not_to_compete constitute an acquisition of an interest in a trade_or_business within the meaning of sec_197 id pincite n recovery group lays special stress on the final sentence of the court of appeals’ footnote as if by disclaiming a holding as to all stock redemptions the court_of_appeals thereby intimated that some stock redemptions do not constitute an acquisition of an interest in a trade_or_business within the meaning of sec_197 and recovery group urges that it sec_23 percent acquisition was not substantial enough to meet the standard for such acquisitions that is it suggests implicit in frontier chevrolet however the taxpayer in frontier chevrolet argued that only covenants entered into in connection with the acquisition of a new trade_or_business were sec_197 intangibles both the tax_court and the court_of_appeals disagreed holding that the taxpayer’s redemption of percent of its own stock effected an indirect acquisition of a trade_or_business neither court was asked to rule or did rule on whether a redemption smaller than percent might result in the acquisition of an interest in a trade_or_business for purposes of sec_197 we therefore answer in these cases a question not asked in frontier chevrolet--namely whether a corporation that redeems not percent but percent of its stock thereby makes an acquisition directly or indirectly of an interest in a trade_or_business the car dealership in frontier chevrolet redeemed a percent shareholder and the remaining shareholder ie the percent shareholder pre-redemption became the sole shareholder recovery group makes much of the fact that none of its remaining shareholders obtained a controlling_interest in recovery group as a result of the redemption at issue unlike the sole remaining shareholder in frontier chevrolet however we do not interpret the statute to require the acquisition of a controlling_interest nor is our interpretation inconsistent with the tax_court opinion or the court_of_appeals opinion in that case in both frontier chevrolet and these cases the departing shareholder agreed to refrain from competing with the company and received consideration not only for stock but also for the covenant_not_to_compete each covenant protected the company against competition from a former shareholder both companies obtained the covenants via redemptions involving their acquisition of an interest in a trade_or_business as is discussed above in part i d and therefore both covenants not to compete are amortizable sec_197 intangibles we hold that recovery group’s redemption of percent of its stock was an acquisition of an interest in a trade_or_business that the covenant_not_to_compete is thus a sec_197 intangible and that recovery group must amortize the dollar_figure cost of the covenant over years under sec_197 the irs’s deficiency determinations will be sustained ii accuracy-related_penalty under sec_6662 a general principles sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax see sec_6662 b dollar_figure by definition an understatement of income_tax for an s_corporation is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 pursuant to sec_7491 the commissioner bears the burden of production and must produce sufficient evidence showing the imposition of the penalty is appropriate in a given case higbee v commissioner t c 22under sec_6662 the accuracy-related_penalty is also imposed where an underpayment is attributable to the taxpayer’s negligence or disregard of rules or regulations and respondent argues that recovery group’s position reflects negligence however as we show below respondent has demonstrated that recovery group substantially understated its income_tax for the years in issue for purposes of sec_6662 thus we need not consider whether under sec_6662 recovery group was negligent or disregarded rules or regulations once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner supra pincite a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability if it successfully invokes one of three other provisions sec_6662 provides that an understatement may be reduced first where the taxpayer had substantial_authority for its treatment of any item giving rise to the understatement or second where the relevant facts affecting the item’s treatment are adequately disclosed and the taxpayer had a reasonable basis for its treatment of that item third sec_6664 provides that if the taxpayer shows that there was reasonable_cause for a portion of an underpayment and that it acted in good_faith with respect to such portion no accuracy related penalty shall be imposed with respect to that portion whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including its efforts to assess its proper tax_liability its knowledge and experience and the extent to which it relied on the advice of a tax professional sec_1_6664-4 income_tax regs b application to recovery group substantial_understatement recovery group reported negative taxable_income for both and see supra note the irs determined built-in gains tax for both years and deficiencies of dollar_figure for and dollar_figure for and we have upheld these determinations recovery group’s understatement for each year thus exceeds both dollar_figure and percent of the tax required to be shown on its return and both understatements are therefore substantial respondent has carried the burden of production imposed by sec_7491 the accuracy-related_penalty is mandatory the statute provides that it shall be added sec_6662 recovery group bears the burden of proving any defenses such as substantial_authority disclosure and reasonable basis and reasonable_cause and good_faith see higbee v commissioner supra pincite defenses a substantial_authority for positions taken only where the weight of the authorities supporting the treatment is substantial in relation to the weight of the authorities supporting contrary positions does substantial_authority for a tax treatment exist see 939_f2d_874 9th cir affg in part and revg in part on another ground tcmemo_1989_390 sec_1_6662-4 income_tax regs the substantial-authority standard is less stringent than the more-likely-than-not standard met only when the likelihood of a position being upheld is greater than percent but it is more stringent than the reasonable-basis standard sec_1_6662-4 income_tax regs substantial_authority is found in the internal_revenue_code and other statutes regulations construing the statutes case law and legislative intent reflected in committee reports sec_1_6662-4 income_tax regs the weight of an authority depends on its source persuasiveness and relevance sec_1_6662-4 income_tax regs mr troy testified that the legislative_history convinced him that some covenants not to compete could still be amortized over their useful lives under sec_167 in that conclusion he was certainly correct sec_197 attaches only to certain covenants not to compete--ie those acquired in connection with the acquisition of an interest in a trade_or_business or substantial portion thereof however mr troy’s reliance on the court of appeals’ footnote in frontier chevrolet co v commissioner f 3d pincite n was misplaced the court_of_appeals stated that it need not and did not decide whether all stock redemptions constitute acquisitions of interests in a trade_or_business the court left that question for another day the most that can be said in recovery group’s favor is that frontier chevrolet did not foreclose the argument that a 23-percent redemption is not an acquisition of an interest in a trade_or_business it does not affirmatively support that argument while a taxpayer may have substantial_authority for a position that is supported only by a well-reasoned construction of the applicable statutory provision sec_1_6662-4 income_tax regs in these cases recovery group used its unwarranted extrapolation from the footnote in frontier chevrolet to impute into the statute a requirement that the interest acquired be a majority interest or some substantial interest greater than percent this is not a well-reasoned statutory construction we find that the substantial_authority exception does not apply b disclosure and reasonable basis for treatment provided the taxpayer adequately disclosed the relevant facts affecting the tax treatment of an item and had a reasonable basis for its treatment no accuracy-related_penalty may be imposed for a substantial_understatement_of_income_tax with respect to that item sec_6662 sec_1_6662-4 income_tax regs a taxpayer may adequately disclose by providing sufficient information on the return to enable the irs to identify the potential controversy schirmer v commissioner 89_tc_277 recovery group fails to qualify for this defense because it did not adequately disclose the item at issue recovery group’s returns for the years in issue list the deductions for the covenant_not_to_compete as individual line items on two statements itemizing other deductions for each year these entries recite non compete expense and the amount deducted they provide no further details such as recovery group’s entering into this covenant_not_to_compete in the redemption transaction with mr edgerly we find that recovery group’s returns did not include sufficient facts to provide the irs with actual or constructive knowledge of the potential controversy involved with recovery group’s deduction of the cost of the covenant_not_to_compete while recovery group did list the deduction on its return merely claiming the expense was insufficient to alert the irs to the circumstances of the acquisition of the covenant or the decision by recovery group’s accountants not to treat the covenant as an amortizable sec_197 intangible west covina motors inc v commissioner tcmemo_2008_237 see also robnett v commissioner tcmemo_2001_17 the adequate_disclosure exception does not apply c reasonable_cause for purposes of sec_6664 a taxpayer may be able to demonstrate reasonable_cause and good_faith and thereby escape the accuracy-related_penalty of sec_6662 by showing its reliance on professional advice see sec_1_6664-4 income_tax regs however reliance on professional advice is not an absolute defense to the sec_6662 penalty 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 a taxpayer asserting reliance on professional advice must prove that his adviser was a competent professional with sufficient expertise to justify reliance that the taxpayer provided the adviser necessary and accurate information and that the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir mr orleans a certified_public_accountant was involved with the buyout agreement from the beginning and he had access to correct information and to all the information he needed to properly evaluate the tax treatment of the cost of the covenant mr orleans relied in turn on mr troy another qualified professional and a tax specialist in his accounting firm to determine the tax treatment of the covenant recovery group’s president mr gray testified that he was a businessman and not a tax expert and that he hired accountants to ensure that his company’s books were properly kept and its tax returns were properly filed we are satisfied that recovery group’s accountants were competent professionals with sufficient expertise to justify recovery group’s reliance that they had the necessary information and that recovery group actually relied on its accountants in good_faith in 469_us_241 the supreme court stated when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place neither the special rules for the amortization of intangibles that congress enacted in sec_197 nor the rule in sec_197 applying that regime to covenants not to compete nor the exception for such covenants when they are not entered into in connection with an acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof --none of these provisions is likely to be known even to the sophisticated manager of a business like recovery group much less are these rules intuitive with the internal_revenue_code as complicated as it is corporate taxpayers with even moderately complex transactions are effectively required to consult tax professionals to prepare their returns when they do consult such professionals when they disclose their facts and when they then rely on the advice they are given they should not be penalized and sec_6664 assures that they will not be after considering all the facts and circumstances we find that recovery group has established that it had reasonable_cause and acted in good_faith with respect to the substantial understatements of income_tax for the years in issue respondent’s determination of the accuracy-related_penalty will not be sustained to reflect the foregoing decisions will be entered for respondent as to the deficiencies in all dockets and for petitioner in docket no as to the penalties under sec_6662
